Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  162287-8(54)                                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ADVISACARE HEALTHCARE SOLUTIONS,                                                                      Elizabeth M. Welch,
                                                                                                                       Justices
  d/b/a ADVISACARE,
             Plaintiff-Appellant,
                                                                    SC: 162287, 162288
  v                                                                 COA: 349756, 350221
                                                                    Kent CC: 18-000792-NF
  AUTO-OWNERS INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on January 6, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2021

                                                                               Clerk